—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered September 24, 1996, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was based on legally sufficient evidence (People v Bleakley, 69 NY2d 490). Credibility and identification issues *211were properly placed before the jury and we find no reason to disturb its findings.
By failing to object, or failing to make specific objection, defendant failed to preserve his various challenges to police testimony regarding typical buy-and-bust operations and street-level narcotics transactions (People v Tevaha, 84 NY2d 879), and we decline to review them in the interest of justice. Were we to review these claims, we would find that this limited testimony, given by an officer with sufficient training and experience, was relevant to issues presented at trial and did not suggest that defendant was part of a large-scale narcotics organization (see, People v Kelsey, 194 AD2d 248).
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.